Munson, J.
The general rule which makes it the duty of the master to provide for his servant a reasonably safe place in which to work, is not applicable here. A staging built and used by employees engaged in erecting a building is not a place provided by the master for his servants to work in, but an instrumentality provided by the servants as a means of carrying on the work they have undertaken to do. Lambert v. Missisquoi Pulp Co. 72 Vt. 278. The fact that the defendant personally erected a part of the staging is unimportant, for it is not claimed that what he built was insufficient. The nart which caused the plaintiff’s injury was constructed during the defendant’s absence by and under the direction of one Sorrell, an experienced workman, who acted as foreman when the defendant was away. In doing this work, Sorrell was not a representative of the defendant, but a fellow-servant of the plaintiff; for the act was one pertaining to the undertaking of the workmen and not to the duty of the master. A master cannot be held for injuries sustained through the negligence of a competent fellow-servant.

Judgment affirmed.